United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.G., Appellant
and
DEPARTMENT OF DEFENSE, DEPARTMENT
OF THE ARMY, Fort Bliss, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1251
Issued: December 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2007 appellant filed a timely appeal from a March 29, 2007 merit decision
of the Office of Workers’ Compensation Programs denying her request for an additional
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the schedule award issue.
ISSUE
The issue is whether appellant sustained more than a five percent permanent impairment
to her left upper extremity for which she previously received a schedule award.
FACTUAL HISTORY
The case has previously been on appeal to the Board.1 In the prior appeal, the Board set
aside the Office’s November 30, 2005 and February 14, 2006 decisions and remanded the case to
the Office. By decision dated November 30, 2005, the Office issued appellant a schedule award
1

Docket No. 06-853 (issued October 26, 2006).

for a five percent impairment of the left upper extremity. Additionally, by February 14, 2006
decision, the Office issued a decision denying appellant’s request for reconsideration. The Board
found a conflict in the medical opinion evidence between Dr. Michael J. Mrochek, an examining
Board-certified physiatrist and Dr. Randy J. Pollet, a second opinion Board-certified orthopedic
surgeon, as to whether appellant had reflex sympathetic dystrophy to her upper left extremity
condition and whether there was any permanent impairment due to this condition. On remand,
the Board instructed the Office to refer appellant to an impartial medical specialist to resolve the
conflict. The facts and the history contained in the prior decision are incorporated by reference.2
On remand, following the Board’s October 26, 2006 decision the Office, by letter dated
January 31, 2007, referred appellant, together with a statement of accepted facts, the case record
and a list of questions to be addressed to Dr. William Nemeth, a Board-certified orthopedic
surgeon, for an impartial medical examination.
Dr. Nemeth submitted a February 20, 2007 medical report, in which he provided a history
of appellant’s problems with her left wrist, hand and upper extremity, medical treatment and
complaints. He reviewed appellant’s medical records and reported his findings on physical
examination. A physical examination revealed no left upper extremity swelling and good upper
extremity motor strength bilaterally. Dr. Nemeth noted that a neurological examination revealed
“reflexes in the biceps, brachioradialis and triceps are hypoactive, but equal on both sides.” He
concluded that appellant had no active left upper extremity reflex sympathetic dystrophy. With
respect to appellant’s upper extremity range of motion, Dr. Nemeth reported 91 degrees of wrist
dorsal flexion, 68 degrees wrist palmar flexion, 18 degrees wrist radial deviation and 24 degrees
wrist ulnar deviation. Based upon an extrapolation using Figure 15-313 he concluded that
appellant had a five percent impairment of the left upper extremity. Dr. Nemeth stated that an
extrapolation was used “because appellant’s range of motion in all of her joints is significantly
greater than normal as she shows hyperelasticity or hypermobility of joints.” In reaching his
impairment determination, Dr. Nemeth concluded that appellant had two percent impairment for
18 degrees of radial deviation and three percent impairment for 24 degrees of ulnar deviation
which resulted in a total of a five percent impairment for the left upper extremity.
On March 26, 2007 an Office medical adviser reviewed Dr. Nemeth’s February 20, 2007
report. She stated that the range of motion findings reported by Dr. Nemeth were based upon
“extrapolating loss of motion figures as compared to the opposite side” which explained “the
difference between Dr. Nemeth’s figure ([five][percent]) and mine.” Using Figures 16-28 at
page 467 and Figure 16-31 at page 469, the Office medical adviser concluded that appellant had
a 0 percent impairment for 91 degrees wrist extension, 0 percent impairment for 68 degrees wrist
flexion, 0 degrees impairment for 18 degrees radial deviation and a one percent impairment for
2

On February 9, 1995 appellant, a 41-year-old office automation secretary, filed an occupational disease claim
alleging that on February 7, 1995 she first realized her left arm condition was due to her employment duties. The
Office accepted the claim for left wrist tendinitis.
3

This appears to be a typographical error as there is no Figure 15-31in Chapter 15 of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A, Guides). The Board notes Figure 16-31,
page 469 appears to be what Dr. Nemeth used. Figure 16-31 is entitled “Pie Chart of Upper Extremity Motion
Impairments Due to Abnormal Radial and Ulnar Deviations of Wrist Joint.”

2

24 degrees radial deviation, resulting in a total one percent impairment of the left upper
extremity.
By decision dated March 29, 2007, the Office denied an additional schedule award. It
found that appellant had already received a schedule award totaling five percent for the left upper
extremity. As Dr. Nemeth’s February 20, 2007 report supported no more than a one percent
impairment in the left upper extremity, there was no basis for the payment of additional
compensation for more than a five percent impairment, for which she already received a
schedule award. The Office accorded special weight to Dr. Nemeth’s February 20, 2007 medical
report.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act4
has the burden of establishing the essential elements of his claim, including that she sustained an
injury in the performance of duty as alleged and that an employment injury contributed to the
permanent impairment for which schedule award compensation is alleged.5
The schedule award provision of the Act6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.8
Section 8123(a) of the Act provides in pertinent part: If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.9 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.10

4

5 U.S.C. §§ 8101-8193.

5

See Bobbie F. Cowart, 55 ECAB 746 (2004).

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id.; see Billy B. Scoles, 57 ECAB ___ (Docket No. 05-1696, issued December 7, 2005).

9

5 U.S.C. § 8123(a).

10

Darlene R. Kennedy, 57 ECAB ___ (Docket No. 05-1284, issued February 10, 2006).

3

ANALYSIS
To resolve the conflict in the medical opinion evidence found by the Board, in the
October 26, 2006 decision regarding whether appellant had reflex sympathetic dystrophy to her
upper left extremity condition and whether there was any permanent impairment due to this
condition, the Office referred appellant to Dr. Nemeth, selected as the impartial medical
specialist. Dr. Nemeth concluded that appellant had no active left upper extremity reflex
sympathetic dystrophy. However, he provided no analysis to show how he reached such a
determination. While his statement regarding appellant’s nonactive reflex sympathy dystrophy
was clear and unequivocal, Dr. Nemeth failed to offer any medical reasoning in support of his
conclusion.11 The certainty with which Dr. Nemeth expressed his opinion cannot overcome the
lack of medical rationale.12 As he did not sufficiently explain his finding that appellant did not
have active reflex sympathy dystrophy, Dr. Nemeth’s opinion is insufficient to constitute the
weight of the evidence on this issue and the record contains an unresolved conflict in medical
opinion of whether appellant has reflex sympathy dystrophy.
The Board finds that Dr. Nemeth’s brief conclusory statement is insufficient to resolve
the conflict in medical opinion. The case will be remanded to the Office to obtain a further
explanation from the impartial medical examiner. If Dr. Nemeth is unable to provide a
rationalized explanation as to why appellant does not have left upper extremity reflex
sympathetic dystrophy and any resulting impairment to her left upper extremity, the Office
should refer appellant to a new impartial medical examiner.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
medical evidence is required.

11

Elaine Sneed, 56 ECAB ___ (Docket No. 04-2039, issued March 7, 2005).

12

See Willa M. Frazier, 55 ECAB 379 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 29, 2007 is set aside and the case remanded for further
development consistent with the above decision.
Issued December 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

